383 U.S. 103 (1966)
HEMPHILL ET UX., DBA CAPITOL SKATELAND
v.
WASHINGTON STATE TAX COMMISSION.
No. 812.
Supreme Court of United States.
Decided February 21, 1966.
APPEAL FROM THE SUPREME COURT OF WASHINGTON.
Joel A. C. Rindal for appellants.
John J. O'Connell, Attorney General of Washington, Timothy R. Malone, Assistant Attorney General, and H. Eugene Quinn, Special Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.